Exhibit 10.2
Amendment No. 3
to the
A330 Purchase Agreement
dated as of October 2, 2007
between
AIRBUS S.A.S.
and
US AIRWAYS, INC.
This Amendment No. 3 to the A330 Purchase Agreement between Airbus S.A.S. and US
Airways, Inc., (this “Amendment”) is entered into as of January 16, 2009, by and
between Airbus S.A.S., a société par actions simplifiée, organized and existing
under the laws of the Republic of France, having its registered office located
at 1, rond-point Maurice Bellonte, 31700 Blagnac, France (the “Seller”), and US
Airways, Inc., a corporation organized and existing under the laws of the State
of Delaware, United States of America, having its principal corporate offices
located at 111 West Rio Salado Parkway, Tempe, Arizona 85281, U.S.A. (the
“Buyer”).
WITNESSETH:
WHEREAS, the Buyer and the Seller entered into an Airbus A330 Purchase
Agreement, dated as of October 2, 2007, which agreement, as previously amended
by and supplemented with all Exhibits, Appendices, Letter Agreements and
amendments, including Amendment No. 1 dated as of November 15, 2007 and
Amendment No. 2 dated as of October 20, 2008, (the “Agreement”) relates to the
sale by the Seller and the purchase by the Buyer of certain Airbus A330 model
aircraft; and
WHEREAS, the parties agree to amend certain terms of the Agreement as set forth
in this Amendment.
NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
Capitalized terms used herein and not otherwise defined in this Amendment will
have the meanings assigned to them in the Agreement. The terms “herein,”
“hereof,” and “hereunder” and words of similar import refer to this Amendment.

          **Confidential Treatment Requested.
USA — Airbus A330 Purchase Agreement         Amendment 3       CONFIDENTIAL AND
PRIVILEGED
 
                 

 

 



--------------------------------------------------------------------------------



 



1.  
TERMINATION
  1.1  
Paragraph 21.1 (6) of the Agreement is revised to read as set forth between the
QUOTE and UNQUOTE below:
     
QUOTE

  (6)  
Except as provided in Paragraph 21.1 (11), the Buyer or any of its respective
Affiliates fails to **.

   
UNQUOTE
  1.2  
Paragraph 21.1 (9) of the Agreement is revised to read as set forth between the
QUOTE and UNQUOTE below:
     
QUOTE

  (9)  
Except as provided in Paragraph 21.1 (11), the Buyer or any of its Affiliates
defaults in the observance or performance of any other covenant, undertaking or
obligation contained in this Agreement or any other material agreement between
the Buyer or its Affiliates, on the one hand, and the Seller or its Affiliates
on the other hand, provided that, if such breach or default is capable of being
cured, and such breach or default is not cured within any specified cure period,
**, and **, and provided further that if any such covenant, undertaking or
obligation is **.

   
UNQUOTE
  1.3  
New Paragraph 21.1 (11) is added to the Agreement as set forth between the QUOTE
and UNQUOTE below:
     
QUOTE

  (11)  
For so long as any Affiliate of the Seller is a Lender under the Loan Agreement
[Spare Parts], dated as of October 20, 2008 among the Buyer, General Electric
Capital Corporation, as Administrative Agent; General Electric Capital
Corporation, as Collateral Agent; General Electric Capital Corporation as
original Lender; and the Lenders (the “Spares Loan Agreement”), there shall be
an Event of Default under any provision of Section ** (other than an Event of
Default arising solely under Section ** or ** thereof) of the Spares Loan
Agreement.
       
Capitalized terms used in this Subclause (11) and not otherwise defined in this
Agreement shall have the meaning as set forth in the Spares Loan Agreement.

UNQUOTE

          **Confidential Treatment Requested.
USA — Airbus A330 Purchase Agreement         Amendment 3       CONFIDENTIAL AND
PRIVILEGED

 

2/4



--------------------------------------------------------------------------------



 



2.  
EFFECT OF AMENDMENT
  2.1  
Upon execution, this Amendment will constitute a valid amendment to the
Agreement and the Agreement will be deemed to be amended to the extent herein
provided and, except as specifically amended hereby, will continue in full force
and effect in accordance with its original terms. This Amendment supersedes any
previous understandings, commitments or representations whatsoever, whether oral
or written, related to the subject matter of this Amendment.
  2.2  
Both parties agree that this Amendment will constitute an integral, nonseverable
part of the Agreement, that the provisions of the Agreement are hereby
incorporated herein by reference, and that this Amendment will be governed by
the provisions of the Agreement, except that if the Agreement and this Amendment
have specific provisions that are inconsistent, the specific provisions
contained in this Amendment will govern.
  3.  
CONFIDENTIALITY
     
This Amendment is subject to the confidentiality provisions set forth in Clause
22.7 of the Agreement.
  4.  
COUNTERPARTS
     
This Amendment may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one and the same instrument.


          **Confidential Treatment Requested.
USA — Airbus A330 Purchase Agreement         Amendment 3       CONFIDENTIAL AND
PRIVILEGED

 

3/4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, these presents were entered into as of the day and year
first above written.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
Its: Vice President and Treasurer       By:   /s/ Christopher Mourey
 
Its: Senior Vice President Contracts    

          USA — Airbus A330 Purchase Agreement         Amendment 3      
CONFIDENTIAL AND PRIVILEGED

 

4/4